HLE COPY




CHIEF JUSTICE                                                                                                                     CLERK
JAMES T. WORTHEN                                                                                                                  PAM ESTES

                                                     TwELFfH COURT OF ApPEALS                                              FILED IN
JUSTICES                                                                                                            12th COURTCHIEFOF   APPEALS
                                                                                                                                    STAFF ATTORNEY
BRIAN HOYLE                                                                                                              TYLER,    TEXAS
                                                                                                                              MARGARET  HUSSEY
GREG NEELEY
                                                                                                                    9/22/2015 4:02:32 PM
                                                                                                                           PAM ESTES
                                                                                                                             Clerk
         September 18,2015


         Ms. Mary Margaret Wright 

         County Clerk 

         Courthouse 

         P. O. Box 632 

         Athens, TX 75751 

         * DELIVERED VIA E-MAIL                            *

         RE: 	        Case Number:                                   12-14-00244-CV 

                      Trial Court Case Number:                       28-2014 


         Style: 	 In the Matter of the Estate of Thelma Pauline Taylor Erwin, Deceased

         Pursuant to Rule 18.1 of the Texas Rules of Appellate Procedure, enclosed herewith is the
         Mandate issued in the above cause. When the District or County Clerk has executed the
         Mandate in accordance with the opinion of this Court, the Clerk is requested to fill in the
         information below and to return the attached copy to this office.

         Very truly yours,

         PAM ESTES, CLERK


         By: ---I'--.\..WI.l'L'......u....,.,.'--I--I.-.\-"""'~J£L.Io=:Jr-
             Katrina McClenny, Chief Depu


         CC: 	 Mr. Lawrence L. Beason (DELIVERED VIA E-MAIL)
               Mr. Steven W. Stark (DELIVERED VIA E-MAIL)

          Mandateexecutedond.~ayof ~                                                                 ,2015.

                                                                                               cl                     tJ>\1\.
         _ _--'li,---,"'---'r-_~-F----''r------''---7'''-_~.---==--------------DistrictiCounty Clerk



                          1517WESTFRONTS'rREET. SUITE354. TYLBR,TX75702 • TI!L:903-593-M71 • FAX:903-593-2193
   Serving Anderson, Angelina, Cherokee, Gregg, Henderson, Houston, Nacogdoches, Rains, Rusk, Sabine, San Augustine, Shelby, Smith, Trinity, Upshur, Van 

                                                               Zandt and Wood Counties 

                                                            www.12thcoa.courts.state.tx.us
                     THE STATE OF TEXAS 

                        MANDATE 

                    *********************************************

TO THE COUNTY COURT OF HENDERSON COUNTY, GREETING: 


        Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 8th
day of July, 2015, the cause upon appeal to revise or reverse your judgment between

                       IN THE MATTER OF THE ESTATE OF 

                   THELMA PAULINE TAYLOR ERWIN, DECEASED 


                        NO. 12-14-00244-CV; Trial Court No. 28-2014 


                                     By per curiam opinion.

was determined; and therein our said Court made its order in these words:

         "THIS CAUSE came to be heard on the appellate record; and the same being considered,
it is the opinion of this court that this court is without jurisdiction of the appeal, and that the
appeal should be dismissed for want of prosecution.

       It is therefore ORDERED, ADJUDGED and DECREED by this court that this appeal be,
and the same is, hereby dismissed for want of prosecution; and that this decision be certified to
the court below for observance."

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 18th day of September, 2015.

                       PAM ESTES, CLERK


                       BY:~~~~~L1~~~~~_
                           Chief Deputy Clerk
                                                                                                         FILECCWY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-14-00244-CV

                                 Trial Court No. 28-2014

In the Matter of the Estate of Thelma Pauline Taylor Erwin, Deceased


Motion fee                                              Madeleine A.        Beason
Motion fee                                              Madeleine A.        Beason
Clerk's record                                          Unknown
Indigent                                                Madeleine A.        Beason
Required Texas.gov efiling fee                          Madeleine A.        Beason
Filing                                                  Madeleine A.        Beason
                       51 fee                           Madeleine A.        Beason


I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 18th day of September 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By: ----1--ild.N.:!J,MJ.<Ll'!..!.--t.:-...t.J..:.~ILI.l.t~!1,­
                                                    Katrina McClenny, Chief Depu